DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 12/18/2020 was entered.
Amended claims 76-79, 82-89 and 94-96 are pending in the present application.
Applicants elected previously the invention of Group I, which is drawn to a product comprising non-replicating, cell-internalizing Rhabdovirus-derived particle.  Applicants further elected the following species:  (a) particle exhibiting cross-linked RNA; and (b) electromagnetic radiation.
Claims 82-89 were already withdrawn previously from further consideration because they are directed to a non-elected invention.
Accordingly, amended claims 76-79 and 94-96 are examined on the merits herein with the above elected species.

Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
This is a new ground of rejection necessitated by Applicant’s amendment.
Amended independent claims 76 and 96 recite the limitation “wherein the composition is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2, the composition inducing less than 40% viability of immortalized cells and more than 80% viability of normal non-cancer cells in an in-vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell" and “wherein the composition is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2, the composition inducing less than 40% viability of immortalized Vero cells and more than 80% viability of normal neonatal human dermal fibroblasts in an in vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell", respectively.  The instant specification fails to provide adequate written description for the above new limitations. 
As an initial matter, amended independent claims 76 and 96 were initially presented on 12/18/2020, so the claims themselves are not part of the original disclosure. 37 CFR § 1.115(a)(2). “New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. . . . The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.” MPEP § 2163, part (I)(B); see also MPEP § 2163.02.  In this case, the original specification does not convey the particular invention recited in currently amended independent claims 76 and 96 with reasonable clarity to skilled artisans.  “The trouble is that there is no such disclosure, easy though it is to imagine it.” MPEP § 2163.05, part (II) (quoting In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)).
While the original specification discloses when irradiated at a dose of 250 mJ/cm2 the composition induces about 5% viability of immortalized Vero cells with irradiated VSV-eGFP or about 38% viability of aggressive murine acute lymphoblastic leukemia L1210 cells with irradiated Maraba virus and about 80% viability of normal neonatal human dermal fibroblasts for both irradiated VSV-eGFP and Maraba virus in an in vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell (Example 1, particularly paragraphs [0021]-[0022], [0028], [00144], [00146], Figures 1A-B and Fig. 3C), but not inducing 85%, 90%, 95% or 100% viability of normal neonatal human dermal fibroblasts in an in vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell as encompassed by currently amended claims.  In the Amendment dated 12/18/2020 (page 5, first paragraph), Applicants cited paragraphs [00140]-[00147] as an alleged written support for the above new limitations.  However, upon careful examination none of these cited paragraphs supports the concept that the claimed composition when irradiated at a dose of 250 mJ/cm2 induces 85%, 90%, 95% or 100% viability of normal neonatal human dermal fibroblasts, let alone normal non-cancer cells, in an in vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cells as encompassed by currently amended claims.         
The fact that the person of ordinary skill in the art could have carried out the claimed invention without undue experimentation based on applicants’ disclosure is inadequate to meet this requirement. “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  MPEP § 2163, part (I)(A). 
Amended claims 76-79 and 94-96 were not originally filed. “To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.  When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.’ . . . If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)).
Therefore, given the lack of sufficient guidance provided by the originally filed specification, it would appear that Applicants did not contemplate or have possession of invention as now claimed broadly at the time the application was filed.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
Amended claims 76-79 and 94-96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a modified rejection necessitated by Applicant’s amendment. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116. 
The instant claims encompass a composition (including an intravenous composition) comprising any non-replicating, cell-internalizing Rhabdovirus-derived particle, as long as the composition induces less than 40% viability of immortalized cells (including immortalized Vero cells) and more than 80% viability of normal non-cancer cells in an in-vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell, and wherein said Rhabdovirus-derived particle exhibits RNA which is cross-linked or cleaved into at least two discontinuous RNA polynucleotide sequences, and the composition is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2 for any duration (e.g., 40 seconds, 1 minute, 5 minutes, 30 minutes, 60 minutes or 120 minutes).
Apart from disclosing generically to apply a 250 mJ/cm2 dose of UV irradiation to a 50 ul sample of 1E10 PFU/ml (1x1010 PFU/ml) of live and purified VSV-GFP to generate VSV-based NRRPs (non-replicating Rhabdovirus-derived particles) that lost its expression capabilities, and yet maintained potent cytotoxicity against the immortalized Vero production cell line; and this effect was equally observed for other members of the Rhabdovirus family, including Maraba (paragraphs [0140]-[00147]; Figs. 1 and 3-5); along with the single paragraph [00126] stating that “50 ul of a 1E10 PFU/ml stock of the wild type Rhabdoviruses purified using the sucrose cushion method was irradiated at 250 mJ/cm2 (for about 40 seconds)”; the instant specification failed to describe completely other conditions, including using 50 ul sample of 1E10 PFU/ml  subjected to a UV dose of 250 mJ/cm2 for any other durations (e.g., 1 minute, 5 minutes, 30 minutes, 60 minutes or 120 minutes) to generate a non-replicating Rhabdovirus-derived particle (NRRP) having the recited properties as claimed broadly.  A UV dose such as the UV dose of 250 mJ/cm2 and/or a virus concentration such as the 1 x 1010 plaque forming units per ml are not directly correlated to or sufficient to yield/render a treated live Rhabdovirus into a non-replicating, cell-internalizing Rhabdobovirus-derived particle having the recited properties as claimed in independent claims 76 and 96.  The instant specification states explicitly and clearly “The EM dose required to sufficiently disrupt genome expression of the wild type Rhabdovirus will be method dependent, and will vary according to parameters such as virus concentration, turbidity of the virus stock preparation, volume used, the presence of contaminants or purity of the virus stock preparation, the diluent used, and the receptacle in which the virus preparation is stored for the procedure (plastic, glass, etc.)” (paragraph [00125]).  Moreover, Galivo et al (Gene Therapy 17:156-170, 2010; IDS) disclosed explicitly that sucrose-purified VSVs (1x1010 PFU/ml) that were inactivated using 120 mJ/cm2 of UV, an even substantially lower UV dose than the claimed UV dose of 250 mJ/cm2, for 120 min do not generate antitumor therapy/antitumor effects (section titled “Viral gene expression is required for therapy” on page 161; section titled “VSV (physical and chemical inactivation)” on page 168; and Figure 5).  The inactivated UV-treated VSVs of Galivo et al would have the genomic RNA being cross-linked and/or fragmented into multiple RNA sequences.  There is also no direct correlation between the presence of at least 60 G proteins per particle with the non-replicating and cell-internalizing properties possessed by a replicating wild-type, attenuated and/or single-cycle replicative VSV also possess at least 60 G proteins per particle as evidenced at least by the teachings of Stojdl et al (Cancer Cell 4:263-275, 2003; IDS) and Galivo et al.  Furthermore, at the effective filing date of the present application (12/21/2012), virtually nothing was known about using a UV dose of 250 mJ/cm2 to inactivate viruses, including Rhabdoviruses, as evidenced at least by the teachings of Reiter et al (US 2006/0270017), Galivo et al, and Kaneda et al (US 2011/0223148; IDS).  Reiter et al disclosed a method for inactivating virus contained in a sample while retaining a high antigenicity and immunogenicity of the inactivated virus, including rhabdoviruses, via an effective dose of UV light from about 5 to about 200 mJ/cm2, preferably in the range of about 20 to about 100 mJ/cm2, and more preferably in the range from about 40 to about 90 mJ/cm2, for a contact time in the range of about 1 to about 20 seconds (paragraphs [0008], [0014], [0016], [0024]-[0028], [0066] and Table 9).  Accordingly, would a live and purified VSV virus (in a 50 ul sample of 1x1010 PFU/ml) subjected to a 250 mJ/cm2 dose of UV irradiation under any other conditions, particularly for a duration longer than 40 seconds (e.g., 1 minute, 2 minutes, 5 minutes, 30 minutes, 60 minutes or 120 minutes) still exhibit non-replicating, cell-internalizing and inducing less than 40% viability of immortalized cells and more than 80% viability of normal non-cancer cells in an in vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell?  Since the prior art before the effective filing date of the present application (12/21/2012) also failed to teach the aforementioned issues; it is incumbent upon the instant specification to do so.  Furthermore, the instant specification also fails to provide and describe at least a representative number of species for a broad genus of a non-replicating, cell-internalizing Rhabdovirus-derived particle that is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2 under any condition, including for any duration, and having the recited properties as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision at least a representative number of species for a broad genus of a non-replicating, cell-internalizing Rhabdovirus-derived particle that is produced from a 50μl sample of 1x1010 plaque forming units per ml (PFU/ml) live Rhabdovirus subjected to a UV dose of 250 mJ/cm2 under any condition, including for any duration, and having the recited properties as claimed broadly, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant’s argument related to the above Lack of Written Description rejection in the Amendment dated 12/18/2020 (page 5) has been fully considered, but it is  respectfully not found persuasive for the reason discussed below.
Applicants argued basically that currently amended claims satisfy the Written Description requirements, and therefore requested that the rejection is withdrawn. 
First, please refer to the above modified rejection for more details.  Currently amended claims as well as paragraph [0140] of the specification provide incomplete description for conditions used to produce a non-replicating, cell-internalizing Rhabdovirus-derived particle having the recited properties (e.g., inducing less than 40% viability of immortalized cells and more than 80% viability of normal non-cancer cells in an in-vitro cytotoxicity assay using a multiplicity of infection of 100 particles per cell and/or inducing immunogenic apoptosis upon in-vivo administration to a subject), particularly at least the duration for treating 50 μl sample of 1x1010 PFU/ml live Rhabdovirus to a UV dose of 250 mJ/cm2 and the only duration taught in the as-filed specification is for about 40 seconds at 250 mJ/cm2 (paragraph [0126]).
 Second, as already noted in the above rejection a UV dose such as the UV dose of 250 mJ/cm2 and/or a virus concentration such as the 1 x 1010 plaque forming units per ml are not directly correlated to or sufficient to yield/render a treated live Rhabdovirus into a non-replicating, cell-internalizing Rhabdobovirus-derived particle having the recited properties as claimed in independent claims 76 and 96.  The Galivo reference already disclosed explicitly that sucrose-purified VSVs (1x1010 PFU/ml) that were inactivated using 120 mJ/cm2 of UV, an even substantially lower UV dose than the claimed UV dose of 250 mJ/cm2, for 120 min do not generate antitumor therapy/antitumor effects; supporting the position that the duration of exposing purified VSV to a UV dose is also critical/essential in determining whether the UV treated VSV possessing anti-tumor effect or not.  This is also supported by the post-filing article of Zhang et al (Molecular Therapy 22:1320-1332, 2014) demonstrating that Maraba MG1 viruses (1x 109 PFU/ml) that were UV inactivated at 120 mJ/cm2 for longer time intervals (e.g., 5 minutes, 30 minutes, 1 hour or 2 hours) were aggregated, exhibited severe structure changes (undetectable G and M protein levels already at 5-minute treatment) and loss of anti-tumor effects, and cells infected with these UV-inactivated MG1 did not reveal any membrane invagination, vesicle formation or intracellular virus (internalized virus) (section titled “Viral particle structure, cellular association, viral proteins, and viral genomic RNA are retained in minimally UV-inactivated virus (MG1-UV2min)” on page 1325 and Figures 4-5).

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633